EXHIBIT 10.3

 

EXECUTION VERSION

 

 

SECOND LIEN SECURITY AGREEMENT

dated as of November 26, 2008

 

among

 

FINLAY FINE JEWELRY CORPORATION,

FINLAY JEWELRY, INC.,

FINLAY MERCHANDISING & BUYING LLC,

eFINLAY, INC.,

CARLYLE & CO. JEWELERS LLC,

PARK PROMENADE, LLC,

L. CONGRESS, INC., and

FINLAY ENTERPRISES, INC.,

as Grantors

 

 

and

 

HSBC BANK USA, NATIONAL ASSOCIATION,

as Collateral Agent

 

This Second Lien Security Agreement and the rights and obligations evidenced
hereby are subject to the terms of that certain Intercreditor Agreement (the
“Intercreditor Agreement”) dated as of the date hereof among each of the
Obligors (as defined in the Intercreditor Agreement), General Electric Capital
Corporation, as agent for the First Lien Creditors (as defined in the
Intercreditor Agreement), HSBC Bank USA, National Association, as agent for the
Second Lien Creditors (as defined in the Intercreditor Agreement), and HSBC Bank
USA, National Association, as agent for the Third Lien Creditors (as defined in
the Intercreditor Agreement), as such Intercreditor Agreement may be amended,
restated, supplemented or otherwise modified from time to time.

 

 

 

--------------------------------------------------------------------------------





SECOND LIEN SECURITY AGREEMENT

SECOND LIEN SECURITY AGREEMENT, dated as of November 26, 2008 (as may be
amended, restated, supplemented or otherwise modified from time to time in
accordance with the terms of the Intercreditor Agreement, this “Security
Agreement”), among FINLAY FINE JEWELRY CORPORATION, a Delaware corporation
(“Finlay”), FINLAY JEWELRY, INC., a Delaware corporation (“Finlay Jewelry”),
FINLAY MERCHANDISING & BUYING LLC, a Delaware limited liability company (“Finlay
Merchandising”), eFINLAY, INC., a Delaware corporation (“eFinlay”), CARLYLE &
CO. JEWELERS LLC, a Delaware limited liability company (“Carlyle”), PARK
PROMENADE, LLC, a Florida limited liability company (“Park Promenade”),
L. CONGRESS, INC., a Florida corporation (“Congress”) and FINLAY ENTERPRISES,
INC., a Delaware corporation (“Finlay Enterprises”), (Finlay, Finlay Jewelry,
Finlay Merchandising, eFinlay, Carlyle, Park Promenade, Congress and Finlay
Enterprises are sometimes collectively referred to herein as “Grantors” and
individually as a “Grantor”), and HSBC Bank USA, National Association, as
collateral agent for itself, the Trustee and the Holders of the Notes (in such
capacity, the “Collateral Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Indenture dated as of the date hereof, by and
among Finlay and HSBC Bank USA, National Association, as trustee (the “Trustee”)
(as amended, restated, supplemented or otherwise modified from time to time in
accordance with the terms of the Intercreditor Agreement, the “Second Lien
Indenture”), Finlay and the other Persons named therein as Guarantors have
agreed to provide collateral security to secure the Secured Obligations (as
hereinafter defined);

WHEREAS, pursuant to the Second Lien Indenture, the Grantors are entering into
this Security Agreement in order to grant to the Collateral Agent for the
benefit of itself, the Trustee and the Holders of the Notes such security
interest in the Second Lien Collateral (as hereinafter defined) to secure the
Secured Obligations, including in the case of each Grantor that is a Guarantor,
its Obligations under its Guarantee;

WHEREAS, it is a condition precedent to the obligation of the Holders to
purchase the Initial Notes that each Grantor shall have executed and delivered
this Security Agreement;

WHEREAS, reference is made to the Intercreditor Agreement (as defined in the
Second Lien Indenture);

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

2



 

--------------------------------------------------------------------------------



1.         DEFINED TERMS. All capitalized terms used but not otherwise defined
herein or on Annex A hereto have the meanings given to them in the Second Lien
Indenture. All other terms contained in this Security Agreement, unless the
context indicates otherwise, have the meanings provided for by Article 8 or 9 of
the UCC to the extent the same are used or defined therein (including Accounts,
Account Debtors, Chattel Paper, Commercial Tort Claims, Deposit Accounts,
Documents, Equipment, Financial Assets, Fixtures, General Intangibles, Goods,
Instruments, Inventory, Investment Property, Letter-of-Credit Rights, Proceeds,
Software, and Supporting Obligations).

 

2.

GRANT OF LIEN.

(a)       To secure the prompt and complete payment, performance and observance
of all of the Obligations (specifically including, in the case of each Grantor
that is a Guarantor, without limitation, each such Grantor’s Obligations arising
under its Guarantee), and including the payment of amounts that would become due
but for the operation of the automatic stay under Section 362(a) of the
Bankruptcy Law, 11 U.S.C. § 362(a) whether or not allowed as a claim (and any
successor provision thereof) (collectively, the “Secured Obligations”), each
Grantor hereby grants, assigns, conveys, mortgages, pledges, hypothecates and
transfers to Collateral Agent, for the benefit of itself, the Trustee and the
Holders of the Notes, a Lien upon all of its right, title and interest in, to
and under all personal property and other assets, whether now owned by or owing
to, or hereafter acquired by or arising in favor of such Grantor (including
under any trade names, styles or derivations thereof), and whether owned or
consigned by or to, or leased from or to, such Grantor, and regardless of where
located (all of which being hereinafter collectively referred to as the “Second
Lien Collateral”), including:

 

(i)

all Accounts;

 

(ii)

all Chattel Paper;

 

(iii)

all Documents;

(iv)      all General Intangibles (including, without limitation, payment
intangibles, Software, pension reversions and tax refunds; provided, however
that the interest of such Grantor in tax refunds in which a security interest is
granted hereunder shall be limited to the amount payable to such Grantor under
the terms of the Tax Allocation Agreement in the event that the Tax Allocation
Agreement reduces such amount from that otherwise payable to such Grantor as a
tax refund);

(v)       all Equipment (excluding any equipment to the extent Grantor is
prohibited from granting a lien on such equipment pursuant to the terms of the
License Agreements set forth on Schedule A hereto, but including such equipment
in the event that any such License Agreement or amendment, modification or
waiver of any provision thereof hereafter permits the granting of a lien or
encumbrance on such equipment);

 

3



 

--------------------------------------------------------------------------------



(vi)      all Fixtures (excluding any fixture to the extent Grantor is
prohibited from granting a lien on such fixture pursuant to the terms of the
License Agreements set forth on Schedule A hereto, but including such fixture in
the event that any such License Agreement or amendment, modification or waiver
of any provision thereof hereafter permits the granting of a lien or encumbrance
on such fixture);

 

(vii)

all Goods;

(viii)    all Inventory (excluding Consignment Inventory);

 

(ix)

all Instruments;

 

(x)

all Investment Property;

(xi)      all Deposit Accounts, of any Grantor, including all depository
accounts, disbursement accounts and all other bank accounts and all deposits
therein;

(xii)     all money, cash or cash equivalents of any Grantor;

(xiii)    all Supporting Obligations and Letter-of-Credit Rights of any Grantor;

(xiv)    to the extent not otherwise included, all Proceeds (including all
proceeds of any kind of Consignment Inventory, except to the extent that any
consignor has an interest in payments under property and casualty insurance),
tort claims, insurance claims and other rights to payments not otherwise
included in the foregoing and products of the foregoing and all accessions to,
substitutions and replacements for, and rents and profits of, each of the
foregoing.

(b)       In addition, subject to the terms of the Intercreditor Agreement, to
secure the prompt and complete payment, performance and observance of the
Secured Obligations and in order to induce Collateral Agent, Initial Purchasers,
Trustee and Holders of the Notes as aforesaid, each Grantor hereby grants to
Collateral Agent, for the benefit of itself, the Trustee and the Holders of the
Notes, a right of setoff against the property of such Grantor held by Collateral
Agent or any Holder of a Note, consisting of property described above in
Section 2(a) now or hereafter in the possession or custody of or in transit to
Collateral Agent or any Holder of a Note, for any purpose, including
safekeeping, collection or pledge, for the account of such Grantor, or as to
which such Grantor may have any right or power, which such right of setoff may
be exercised by Collateral Agent if an Event of Default has occurred and is
continuing.

(c)       Notwithstanding anything to the contrary set forth above, the types or
items of Second Lien Collateral described above shall not include (i) any rights
or interests in any contract, lease, permit, license, charter or license
agreement covering real or personal property, as such, if under the terms of
such contract, lease, permit, license, charter or license agreement, or
applicable law with respect thereto, the

 

4



 

--------------------------------------------------------------------------------



valid grant of a security interest or Lien therein to the Collateral Agent is
prohibited and such prohibition has not been or is not waived or the consent of
the other party to such contract, lease, permit, license, charter or license
agreement has not been or is not otherwise obtained or under applicable law such
prohibition cannot be waived, provided that the foregoing exclusion shall in no
way be construed (a) to apply if any such prohibition is ineffective or
unenforceable under Sections 9-406, 9-407, 9-408 or 9-409 of the UCC or other
applicable law or (b) so as to limit, impair or otherwise affect Collateral
Agent’s unconditional continuing security interests in and Liens upon any rights
or interests of Grantors in or to monies due or to become due under any such
contract, lease, permit, license, charter or license agreement (including any
Accounts) or (ii) capital stock of a Controlled Foreign Corporation in excess of
65% of the voting power of all classes of capital stock of such Controlled
Foreign Corporation entitled to vote; provided that immediately upon the
amendment of the Code to allow the pledge of a greater percentage of the voting
power of capital stock in a Controlled Foreign Corporation without adverse tax
consequences, the Second Lien Collateral shall include, and the security
interest granted by each Grantor shall attach to, such greater percentage of
capital stock of each Controlled Foreign Corporation.

(d)       Intercreditor Agreement Prevails. Notwithstanding anything herein to
the contrary, the lien and security interest granted to the Collateral Agent
pursuant to or in connection with this Security Agreement and the exercise of
any right or remedy against the Second Lien Collateral by the Collateral Agent
hereunder are subject to the provisions of the Intercreditor Agreement and, in
the event of any conflict or inconsistency between the provisions of this
Security Agreement and the Intercreditor Agreement, the terms of the
Intercreditor Agreement shall prevail. The parties hereto acknowledge, and the
Collateral Agent hereby agrees, that until the First Lien Termination Date, (x)
the First Lien Agent shall hold that portion of the Second Lien Collateral that
is represented by a certificate or that is a Document or an Instrument and shall
have “control” (within the meaning of Section 8-106, 9-106 or 9-104 of the UCC,
as applicable) over that portion of the Second Lien Collateral consisting of
Investment Property, and (y) to the extent that any Deposit Account is under the
control of the First Lien Agent at any time, the First Lien Agent will act as
bailee for such Deposit Accounts and the cash and other assets therein as
provided in Section 3.4 of the Intercreditor Agreement, in each case, for and on
behalf of the Collateral Agent, Trustee and Holders of the Notes, as bailee
and/or agent for such parties for the purpose of perfecting a security interest
in such Second Lien Collateral pursuant to and in accordance with the terms of
the Intercreditor Agreement.

3.         COLLATERAL AGENT'S, TRUSTEE'S AND HOLDERS' RIGHTS: LIMITATIONS ON
COLLATERAL AGENT'S, TRUSTEE'S AND HOLDERS' OBLIGATIONS.

(a)       It is expressly agreed by Grantors that, anything herein to the
contrary notwithstanding, each Grantor shall remain liable under each of its
Contracts and each of its Licenses to observe and perform all the conditions and
obligations to be observed and performed by it thereunder. Neither Collateral
Agent, Trustee nor any Holder of a Note shall have any obligation or liability
under any Contract or License by

 

5



 

--------------------------------------------------------------------------------



reason of or arising out of this Security Agreement or the granting herein of a
Lien thereon or the receipt by Collateral Agent, Trustee or by any Holder of a
Note of any payment relating to any Contract or License pursuant hereto. Neither
Collateral Agent, Trustee nor any Holder of a Note shall be required or
obligated in any manner to perform or fulfill any of the obligations of any
Grantor under or pursuant to any Contract or License, or to make any payment, or
to make any inquiry as to the nature or the sufficiency of any payment received
by it or the sufficiency of any performance by any party under any Contract or
License, or to present or file any claims, or to take any action to collect or
enforce any performance or the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.

(b)       In addition to and not in substitution for any similar requirement in
the Second Lien Indenture, Collateral Agent may at any time after an Event of
Default has occurred and is continuing, but subject to the terms of the
Intercreditor Agreement, without prior notice to any Grantor, notify Account
Debtors and other Persons obligated on the Second Lien Collateral that
Collateral Agent has a security interest therein, and that payments shall be
made directly to Collateral Agent. Upon the request of Collateral Agent, each
Grantor shall so notify Account Debtors and other Persons obligated on Second
Lien Collateral. Once any such notice has been given to any Account Debtor or
other Person obligated on the Second Lien Collateral, the affected Grantor shall
not give any contrary instructions to such Account Debtor or other Person
without Collateral Agent’s prior written consent.

(c)       Upon the occurrence of a Default or Event of Default and subject to
the terms of the Intercreditor Agreement, Collateral Agent may at any time in
Collateral Agent’s own name, in the name of a nominee of Collateral Agent or in
the name of any Grantor communicate (by mail, telephone, facsimile or otherwise)
with Account Debtors, parties to Contracts and obligors in respect of
Instruments to verify with such Persons, to Collateral Agent’s satisfaction, the
existence, amount terms of, and any other matter relating to, Accounts,
Instruments, Chattel Paper and/or payment intangibles. If an Event of Default
shall have occurred and be continuing, each Grantor, at its own expense, shall
cause the independent certified public accountants then engaged by such Grantor
to prepare and deliver to Collateral Agent and each Holder of a Note at any time
and from time to time promptly upon Collateral Agent’s request the following
reports with respect to each Grantor: (i) a reconciliation of all Accounts; (ii)
an aging of all Accounts; (iii) trial balances; and (iv) a test verification of
such Accounts as Collateral Agent may request. If requested by Collateral Agent,
each Grantor, at its own expense, shall deliver to Collateral Agent the results
of each physical verification, if any, which such Grantor may in its discretion
have made, or caused any other Person to have made on its behalf, of all or any
portion of its Inventory.

(d)       Notwithstanding the foregoing, the Collateral Agent shall not have any
duties or obligations except those expressly set forth in the Note Documents.
Without limiting the generality of the foregoing, (i) the Collateral Agent shall
not be subject to any fiduciary or other implied duties, regardless of whether
an Event of Default has occurred and is continuing and (ii) the Collateral Agent
shall not have any duty to take any discretionary action or exercise any
discretionary powers,

 

6



 

--------------------------------------------------------------------------------



except discretionary rights and powers expressly contemplated by the Note
Documents that the Collateral Agent is expressly required under the terms of the
Note Documents to exercise upon direction by the Trustee (or by the Holders of a
majority in aggregate principal amount of the then outstanding Notes). The
Collateral Agent shall take such actions and exercise such remedies hereunder
and under the other Note Documents as it is from time to time directed, in
writing, to take or exercise by the Trustee (or the Holders of a majority in
aggregate principal amount of the then outstanding Notes); provided that the
Collateral Agent shall not be obligated to take any such action that adversely
affects the rights, duties, liabilities or immunities of the Collateral Agent
(and subject to the terms of the Note Documents). Absent manifest error, the
Collateral Agent shall be entitled to rely conclusively, without any independent
investigation whatsoever, and shall be fully protected in so relying, on any
direction, instruction or consent of the Trustee (or the Holders of a majority
in aggregate principal amount of the then outstanding Notes), if such direction,
instruction or consent is authorized to be given on behalf of the Trustee (or
the Holders of a majority in aggregate principal amount of the then outstanding
Notes). The Collateral Agent shall not be liable for any action taken or not
taken by it with the consent or at the request of the Trustee (or the Holders of
a majority in aggregate principal amount of the then outstanding Notes) or in
the absence of its own gross negligence or willful misconduct. In no event shall
the Collateral Agent be liable, directly or indirectly, for any special,
indirect or consequential damages, even if the Collateral Agent has been advised
of the possibility of such damages.

4.         REPRESENTATIONS AND WARRANTIES. Each Grantor represents and warrants
that:

(a)       Each Grantor has rights in and the corporate or limited liability
company power, as applicable, to transfer each item of the Second Lien
Collateral upon which it purports to grant a Lien hereunder free and clear of
any and all Liens other than the Permitted Liens.

(b)       No effective security agreement, financing statement, equivalent
security or Lien instrument or continuation statement covering all or any part
of the Second Lien Collateral is on file or of record in any public office,
except such as may have been filed (i) by any Grantor in favor of Collateral
Agent pursuant to this Security Agreement or the other Note Documents, and (ii)
in connection with Permitted Liens.

(c)       This Security Agreement is effective to create a valid and continuing
Lien on and, upon the filing of the appropriate financing statements listed on
Schedule I hereto, a perfected Lien in favor of Collateral Agent, for the
benefit of itself, the Trustee and Holders of the Notes, on the Second Lien
Collateral with respect to which a Lien may be perfected by filing pursuant to
the UCC. Such Lien is prior to all other Liens, except Liens in favor of the
First Lien Agent or Permitted Liens that would be prior to Liens in favor of
Collateral Agent for the benefit of itself, Trustee and the Holders of the Notes
as a matter of law, and is enforceable as such against any and all creditors of
and purchasers from any Grantor (other than purchasers and lessees of Inventory
in the ordinary course of business or to the extent provided for under Section
9-

 

7



 

--------------------------------------------------------------------------------



408(d) of the UCC). All action by any Grantor necessary or desirable to protect
and perfect such Lien on each item of the Second Lien Collateral has been duly
taken.

(d)       Schedule II hereto lists all Instruments, Letter-of-Credit Rights and
Chattel Paper of each Grantor as of the date hereof. All action by any Grantor
necessary or desirable to protect and perfect the Lien of Collateral Agent on
each item set forth on Schedule II hereto (including the delivery of all
originals thereof to Collateral Agent (or its agent, bailee or designee,
including the First Lien Agent pursuant to and in accordance with the First Lien
Collateral Documents and the Intercreditor Agreement) and, subject to the terms
of the Intercreditor Agreement, the legending of all Chattel Paper as required
by Section 5(b) hereof) has been duly taken. The Lien of Collateral Agent, for
the benefit of itself, the Trustee and the Holders of the Notes, on the Second
Lien Collateral listed on Schedule II hereto is prior to all other Liens, except
Liens in favor of the First Lien Agent or Permitted Liens that would be prior to
the Liens in favor of Collateral Agent as a matter of law, and is enforceable as
such against any and all creditors of and purchasers from any Grantor.

(e)       Each Grantor’s name as it appears in official filings in the state of
its incorporation or other organization, the type of entity of each Grantor
(including corporation, partnership, limited partnership or limited liability
company), organizational identification number issued by each Grantor’s state of
incorporation or organization or a statement that no such number has been
issued, each Grantor’s state of organization or incorporation, the location of
each Grantor’s chief executive office, principal place of business, offices, all
warehouses and premises where Second Lien Collateral is stored or located, and
the locations of its books and records concerning the Second Lien Collateral are
set forth on Schedule III hereto. Each Grantor has only one state of
incorporation or organization.

 

(f)

[Intentionally Omitted].

 

(g)

[Intentionally Omitted].

(h)       No Grantor has any interest in, or title to, any Patent, registered
Trademark or registered Copyright except as set forth in Schedule IV hereto.
This Security Agreement is effective to create a valid and continuing Lien on
and, upon filing of the Copyright Security Agreements with the United States
Copyright Office and filing of the Patent Security Agreements and the Trademark
Security Agreements with the United States Patent and Trademark Office,
perfected Liens in favor of Collateral Agent on each Grantor’s Patents,
Trademarks and Copyrights and such perfected Liens are enforceable as such as
against any and all creditors of and purchasers from any Grantor to the extent
provided for under Section 9-408(d) of the UCC. Upon filing of the Copyright
Security Agreements with the United States Copyright Office and filing of the
Patent Security Agreements and the Trademark Security Agreements with the United
States Patent and Trademark Office and the filing of appropriate financing
statements listed on Schedule I hereto, all action necessary or desirable to
protect and perfect Collateral Agent’s Lien on each Grantor’s Patents,
Trademarks or Copyrights shall have been duly taken.

 

8



 

--------------------------------------------------------------------------------



5.         COVENANTS. Each Grantor covenants and agrees with Collateral Agent,
for the benefit of itself, the Trustee and the Holders of the Notes, that from
and after the date of this Security Agreement and subject to the terms of the
Intercreditor Agreement, until the Termination Date:

(a)       Further Assurances: Pledge of Instruments; Chattel Paper; Deposit
Accounts.

(i)        At any time and from time to time, upon the written request of
Collateral Agent and at the sole expense of Grantors, each Grantor shall
promptly and duly execute and deliver to Collateral Agent (or its agent, bailee
or designee, including the First Lien Agent pursuant to and in accordance with
the First Lien Collateral Documents and the Intercreditor Agreement) any and all
such further instruments and documents and take such further actions as may be
required by the Collateral Documents, applicable law or as required to obtain
the full benefits of this Security Agreement and of the rights and powers herein
granted, including (A) unless otherwise provided under Section 11.12(a) of the
Second Lien Indenture, using its commercially reasonable efforts to secure all
consents and approvals necessary or appropriate for the assignment to or for the
benefit of Collateral Agent of any License or Contract held by such Grantor and
to enforce the security interests granted hereunder; and (B) filing any
financing or continuation statements under the UCC with respect to the Liens
granted hereunder or under any other Note Document as to those jurisdictions
that are not UCC jurisdictions. Notwithstanding anything to the contrary
contained herein, Collateral Agent shall have no responsibility for the
preparing, recording, filing, re-recording, or re-filing of any financing
statement, continuation statement or other instrument in any public office.

(ii)       Unless Collateral Agent shall otherwise consent in writing (which
consent may be revoked), each Grantor shall deliver to Collateral Agent (or its
agent, bailee or designee, including the First Lien Agent pursuant to and in
accordance with the First Lien Collateral Documents and the Intercreditor
Agreement) all Second Lien Collateral consisting of negotiable Documents,
certificated securities, Chattel Paper and Instruments (in each case,
accompanied by stock powers, allonges or other instruments of transfer executed
in blank) (excluding instruments evidencing ordinary course employee loans or
advances, the aggregate principal amount of all such loans and advances shall
not exceed $150,000 at any time, plus amounts permitted under Section
4.07(b)(iv) of the Second Lien Indenture) promptly after such Grantor receives
the same.

(iii)      Each Grantor shall, after the First Lien Termination Date, to the
extent required under the terms of the Second Lien Indenture, obtain or use its
commercially reasonable efforts to obtain waivers or subordinations of Liens
from landlords and mortgagees, and each Grantor shall, after theFirst Lien
Termination Date, to the extent required under the Second Lien Indenture, obtain
signed acknowledgements of Collateral Agent’s Liens from bailees having
possession of any Grantor’s Goods that they hold for the benefit of Collateral
Agent.

 

9



 

--------------------------------------------------------------------------------



(iv)      After the First Lien Termination Date, if required by the terms of the
Second Lien Indenture and not waived by Collateral Agent in writing (which
waiver may be revoked), each Grantor shall obtain or use commercially reasonable
efforts to obtain authenticated Control Letters from each issuer of
uncertificated securities, securities intermediary, or commodities intermediary
issuing or holding any financial assets or commodities to or for any Grantor (it
being understood and agreed that Collateral Agent shall not issue any
entitlement orders or other instructions under any such Control Letter except in
accordance with the terms of the Intercreditor Agreement and in any event unless
an Event of Default has occurred and is continuing).

(v)       To the extent required under Section 5(a)(x) hereof and Section 3.4(e)
of the Intercreditor Agreement, each Grantor shall obtain a blocked account,
lockbox or similar agreement with each bank or financial institution holding a
Deposit Account for such Grantor, in each case in form and substance reasonably
satisfactory to the Controlling Agent.

(vi)      Each Grantor that is or becomes the beneficiary of a letter of credit
shall promptly, and in any event within five (5) Business Days after becoming a
beneficiary, notify Collateral Agent thereof and enter into a tri-party
agreement with Collateral Agent (or its agent, bailee or designee, including the
First Lien Agent pursuant to and in accordance with the First Lien Collateral
Documents and the Intercreditor Agreement) and the issuer and/or confirmation
bank with respect to Letter-of-Credit Rights assigning such Letter-of-Credit
Rights to Collateral Agent (or its agent, bailee or designee, including the
First Lien Agent pursuant to and in accordance with the First Lien Collateral
Documents and the Intercreditor Agreement), all in form and substance reasonably
satisfactory to Controlling Agent.

(vii)     Each Grantor shall take all steps necessary to grant the Collateral
Agent (or its agent, bailee or designee, including the First Lien Agent pursuant
to and in accordance with the First Lien Collateral Documents and the
Intercreditor Agreement) control of all electronic chattel paper in accordance
with the UCC and all “transferable records” as defined in each of the Uniform
Electronic Transactions Act and the Electronic Signatures in Global and National
Commerce Act.

(viii)    Each Grantor hereby irrevocably authorizes the Collateral Agent at any
time and from time to time to file in any filing office in any UCC jurisdiction
any initial financing statements and amendments thereto that (a) indicate the
Second Lien Collateral (i) as all assets of such Grantor or words of similar
effect, regardless of whether any particular asset comprised in the Second Lien
Collateral falls within the scope of Article 9 of the UCC or such jurisdiction,
or (ii) as being of an equal or lesser scope or with greater detail, and (b)
contain any other information required by part 5 of Article 9 of the UCC for the
sufficiency or filing office acceptance of any financing statement or amendment,
including (i) whether such Grantor is an organization, the type of organization
and any organization identification number issued to such Grantor, and (ii) in
the case of a financing statement filed as a fixture filing or indicating Second
Lien Collateral as as-extracted collateral or timber to be cut, a sufficient

 

10



 

--------------------------------------------------------------------------------



description of real property to which the Second Lien Collateral relates. Each
Grantor agrees to furnish any such information to the Collateral Agent promptly
upon request. Each Grantor also ratifies its authorization for the Collateral
Agent to have filed in any UCC jurisdiction any initial financing statements or
amendments thereto if filed prior to the date hereof.

(ix)      Each Grantor shall promptly, and in any event within five (5) Business
Days after the same is acquired by it, notify Collateral Agent of any Commercial
Tort Claim acquired by it and unless otherwise consented by Collateral Agent,
such Grantor shall enter into a supplement to this Security Agreement, granting
to Collateral Agent a Lien in such Commercial Tort Claim.

(x)       Blocked Accounts. Schedule V lists all banks and other financial
institutions at which any Grantor maintains deposit or other accounts as of the
date hereof, and such Schedule correctly identifies the name, address and
telephone number of each depositary, the name in which the account is held, a
description of the purpose of the account, and the complete account number
therefor

(xi)      Deposit Account Control Agreements Prior to the First Lien Termination
Date. Prior to the First Lien Termination Date, the parties hereto agree that no
Grantor shall suffer or permit any deposit, checking or other account to be
maintained at any bank, savings and loan association or other financial
institution which accepts deposits, other than (1) Deposit Accounts subject to
Deposit Account Control Agreements, (2) payroll, disbursement and health benefit
accounts, (3) the “Cash Collateral Account” (as defined in, and permitted by,
the First Lien Credit Agreement), (4) accounts into which funds are deposited
pursuant to ERISA or any employee benefit plan or any other similar trust
account and (5) any other account which is not required to be subject to a
Deposit Account Control Agreement as determined by the First Lien Agent in its
discretion. For the avoidance of doubt, the parties acknowledge and agree that
prior to the First Lien Termination Date pursuant to Section 3.4(e) of the
Intercreditor Agreement, any Deposit Account Control Agreements entered into in
favor of the First Lien Agent at any time shall be held by the First Lien Agent
as gratuitous bailee for the Collateral Agent for the purpose of perfecting the
Liens of the Collateral Agent, Trustee and Holders of the Notes in such Deposit
Accounts and the cash and other assets therein.

(xii)     Deposit Account Control Agreements After the First Lien Termination
Date. After the First Lien Termination Date, the parties hereto agree that no
Grantor shall suffer or permit any deposit, checking or other account to be
maintained at any bank, savings and loan association or other financial
institution which accepts deposits, other than:

(A)      Deposit Accounts subject to Deposit Account Control Agreements in favor
of the Collateral Agent (including, without limitation, those Deposit Account
Control Agreements (or other effective transfer documents) transferring control
of the applicable Deposit Accounts to the Collateral Agent pursuant to Section
3.4(e) of the Intercreditor Agreement);

 

11



 

--------------------------------------------------------------------------------



(B)      payroll, disbursement and health benefit accounts; provided, that no
Grantor shall accumulate or maintain cash in such accounts as of any date of
determination in excess of the checks outstanding against such accounts as of
that date and amounts necessary to meet minimum balance requirements;

(C)      accounts into which funds are deposited pursuant to ERISA or any
employee benefit plan or any other similar trust account; provided, that no
Grantor shall accumulate or maintain cash in such accounts as of any date of
determination in excess of the checks outstanding against such accounts as of
that date and amounts necessary to meet minimum balance requirements; and

(D)      either (x) any other account (including, without limitation, local
deposit accounts) of the Grantors; provided, that the Grantors maintain a cash
management system substantially similar to the cash management system in
existence on the date hereof and which includes at all times a requirement to
sweep all amounts on deposit in any Deposit Accounts not subject to a Deposit
Account Control Agreement no later that the first Business Day after the receipt
thereof, which cash sweeps shall credit all swept funds into Deposit Accounts of
the Grantors which shall at all times be subject to Deposit Account Control
Agreements in favor of the Collateral Agent and, provided, further, that with
respect to any local deposit accounts, the Grantors shall be permitted to
maintain funds on deposit equaling the minimum balance requirements, and the
funds in excess of such amounts shall be swept in accordance with the preceding
proviso no later than the second Business Day after receipt thereof; or (y) any
other accounts set forth on Schedule VI hereto (such schedule to be delivered to
the Collateral Agent upon the First Lien Termination Date, and which may be
amended from time to time thereafter) which accounts described in this subclause
5(xii)(D)(y) shall not have an aggregate balance at any time in excess of
$3,000,000.

(xiii)    Acknowledgment of Consignment Terms. The Collateral Agent is hereby
authorized and directed by the Holders (acceptance of the Notes by the Holders
on the Issue Date to be conclusive evidence of such authority and direction),
promptly upon written request from any Grantor to the Collateral Agent, to
execute and deliver an Acknowledgment of Consignment Terms from time to time for
delivery to any provider of Consignment Inventory to a Grantor; provided,
however, that in no event shall the Grantors request delivery to any provider of
Consignment Inventory that has not previously delivered a Consignor Letter in
favor of the Controlling Agent.

(b)       Maintenance of Records. Grantors shall keep and maintain, at their own
cost and expense, satisfactory and complete records of the Second Lien
Collateral, including a record of any and all payments received and any and all
credits granted with respect to the Second Lien Collateral and all other
dealings with the Second Lien Collateral. Subject to the terms of the
Intercreditor Agreement, Grantors shall mark their books and records pertaining
to the Second Lien Collateral to evidence this Security Agreement and the Liens
granted hereby. If any Grantor retains possession of any Chattel Paper or
Instruments with First Lien Agent’s or Collateral Agent’s consent, such Chattel
Paper and Instruments shall be marked with the following legend: “This writing
and the obligations evidenced or secured hereby are subject to (i) the first
lien security

 

12



 

--------------------------------------------------------------------------------



interest of General Electric Capital Corporation, as first lien agent (the
“First Lien Agent”), for the benefit of itself and certain lenders, (ii) the
second lien security interest of HSBC Bank USA, National Association, as second
lien agent (the “Second Lien Agent”), for the benefit of itself, the trustee and
certain noteholders, and (iii) the third lien security interest of HSBC Bank
USA, National Association, as third lien agent (the “Third Lien Agent”), for the
benefit of itself, the trustee and certain noteholders. Such security interests,
and the rights of the various secured parties thereunder are governed by, and
subject to, the terms and conditions of a certain Intercreditor Agreement, dated
as of November 26, 2008, among Finlay Enterprises, Inc. and certain of its
affiliates, the First Lien Agent, the Second Lien Agent, and the Third Lien
Agent, as the same may be amended, restated, supplemented or otherwise modified
from time to time.”

(c)       Covenants Regarding Patent, Trademark and Copyright Collateral.

(i)        Grantors shall notify Collateral Agent immediately if they know or
have reason to know that any application or registration relating to any Patent,
Trademark or Copyright (now or hereafter existing) may become abandoned or
dedicated, or of any adverse determination or development (including the
institution of, or any such determination or development in, any proceeding in
the United States Patent and Trademark Office, the United States Copyright
Office or any court) regarding any Grantor’s ownership of any Patent, Trademark
or Copyright, its right to register the same, or to keep and maintain the same,
unless the applicable Grantor shall determine that such Patent, Trademark or
Copyright is not material to the conduct of its business.

(ii)       In no event shall any Grantor, either itself or through any agent,
employee, licensee or designee, file an application for the registration of any
Patent, Trademark or Copyright with the United States Patent and Trademark
Office, the United States Copyright Office or any similar office or agency,
without giving Collateral Agent prior written notice thereof, and, upon request
of Collateral Agent, Grantor shall execute and deliver any and all Patent
Security Agreements, Copyright Security Agreements or Trademark Security
Agreements as Collateral Agent may request to evidence Collateral Agent’s Lien
on such Patent, Trademark or Copyright, and the General Intangibles of such
Grantor relating thereto or represented thereby.

(iii)      Grantors shall take all actions necessary or required under the
Collateral Documents or applicable law to maintain and pursue each application,
to obtain the relevant registration and to maintain the registration of each of
the Patents, Trademarks and Copyrights (now or hereafter existing), including
the filing of applications for renewal, affidavits of use, affidavits of
noncontestability and opposition and interference and cancellation proceedings,
unless the applicable Grantor shall determine that such Patent, Trademark or
Copyright is not material to the conduct of its business.

(iv)      In the event that any of the Patent, Trademark or Copyright Collateral
is infringed upon, or misappropriated or diluted by a third party, such Grantor
shall comply with Section 5(a)(ix) of this Security Agreement. Such

 

13



 

--------------------------------------------------------------------------------



Grantor shall, unless such Grantor shall reasonably determine that such Patent,
Trademark or Copyright Collateral is in no way material to the conduct of its
business or operations, promptly sue for infringement, misappropriation or
dilution and to recover any and all damages for such infringement,
misappropriation or dilution, and shall take such other actions as Collateral
Agent shall deem appropriate under the circumstances to protect such Patent,
Trademark or Copyright Second Lien Collateral.

(d)       Indemnification. In any suit, proceeding or action brought by
Collateral Agent, Trustee or any Holder of a Note relating to any Second Lien
Collateral for any sum owing with respect thereto or to enforce any rights or
claims with respect thereto, each Grantor will save, indemnify and keep
Collateral Agent and the Holders of the Notes harmless from and against all
expenses (including reasonable attorneys’ fees and expenses), loss or damage
suffered by reason of any defense, setoff, counterclaim, recoupment or reduction
of liability whatsoever of the Account Debtor or other Person obligated on the
Second Lien Collateral, arising out of a breach by any Grantor of any obligation
thereunder or arising out of any other agreement, indebtedness or liability at
any time owing to, or in favor of, such obligor or its successors from such
Grantor, except in the case of Collateral Agent, Trustee or any Holder of a
Note, to the extent such expenses, losses, or damages are attributable solely to
the gross negligence or willful misconduct of Collateral Agent, Trustee or such
Holder of a Note as finally determined by a court of competent jurisdiction. All
such obligations of Grantors shall be and remain enforceable against and only
against Grantors and shall not be enforceable against Collateral Agent, Trustee
or any Holder of a Note.

(e)       Compliance with Terms of Accounts, etc. In all material respects, each
Grantor will perform and comply with all obligations in respect of the Second
Lien Collateral and all other agreements to which it is a party or by which it
is bound relating to the Second Lien Collateral.

(f)        Limitation on Liens on Second Lien Collateral. No Grantor will
create, permit or suffer to exist, and each Grantor will defend the Second Lien
Collateral against, and take such other action as is necessary to remove, any
Lien on the Second Lien Collateral except Permitted Liens, and will defend the
right, title and interest of Collateral Agent, Trustee and the Holders of the
Notes in and to any of such Grantor’s rights under the Second Lien Collateral
against the claims and demands of all Persons whomsoever.

(g)       Limitations on Disposition. No Grantor will sell, license, lease,
transfer or otherwise dispose of any of the Second Lien Collateral, or attempt
or contract to do so except as permitted by the Second Lien Indenture.

(h)       Further Identification of Second Lien Collateral. Grantors will, if so
requested by Collateral Agent, furnish to Collateral Agent, as often as
Collateral Agent requests, statements and schedules further identifying and
describing the Second Lien Collateral and such other reports in connection with
the Second Lien Collateral as may be required by the Collateral Documents or
applicable law, all in such detail as Collateral Agent may specify.

 

14



 

--------------------------------------------------------------------------------



(i)        Notices. Grantors will advise Collateral Agent promptly, in
reasonable detail, (i) of any Lien (other than Permitted Liens) or claim in
excess of $2,000,000 made or asserted against any of the Second Lien Collateral,
and (ii) of the occurrence of any other event which could reasonably be expected
to have a material adverse effect on the aggregate value of the Second Lien
Collateral or on the Liens created hereunder or under any other Note Document.

(j)        Good Standing Certificates. If requested by the Collateral Agent, not
less frequently than once during each calendar quarter, each Grantor shall,
unless Collateral Agent shall otherwise consent, provide to Collateral Agent a
certificate of good standing from its state of incorporation or organization.

(k)       No Reincorporation. Without limiting the prohibitions on mergers
involving the Grantors contained in the Second Lien Indenture, no Grantor shall
reincorporate or reorganize itself under the laws of any jurisdiction other than
the jurisdiction in which it is incorporated or organized as of the date hereof
except in accordance with Section 11.12 of the Second Lien Indenture.

(l)        Terminations; Amendments Not Authorized. Each Grantor acknowledges
that it is not authorized to file any financing statement or amendment or
termination statement with respect to any financing statement, other than the
financing statements, amendments and termination statements in favor of (i) the
First Lien Agent in connection with the any liens pursuant to the First Lien
Collateral Documents, (ii) the Third Lien Agent (as defined in the Intercreditor
Agreement) in connection with any liens pursuant to the Third Lien Collateral
Documents, or (iii) other holders of Permitted Liens, without the prior written
consent of Collateral Agent and agrees that it will not do so without the prior
written consent of Collateral Agent, subject to such Grantor’s rights under
Section 9-509(d)(2) of the UCC.

(m)      Terminations. Each Grantor shall prepare and file termination
statements and releases in accordance with Section 11.07 of the Second Lien
Indenture.

6.         COLLATERAL AGENT'S APPOINTMENT AS ATTORNEY-IN-FACT. On the Issue Date
each Grantor shall execute and deliver to Collateral Agent a power of attorney
(the “Power of Attorney”) substantially in the form attached hereto as Exhibit
A. The power of attorney granted pursuant to the Power of Attorney is a power
coupled with an interest and shall be irrevocable until the Termination Date.
The powers conferred on Collateral Agent, for the benefit of itself, the Trustee
and the Holders of the Notes, under the Power of Attorney are solely to protect
Collateral Agent’s interests (for the benefit of itself, the Trustee and the
Holders of the Notes) in the Second Lien Collateral and shall not impose any
duty upon Collateral Agent, Trustee or any Holder of a Note to exercise any such
powers. Collateral Agent agrees that (a) except for the powers granted in clause
(h) of the Power of Attorney, it shall not exercise any power or authority
granted under the Power of Attorney except in accordance with the terms of the
Intercreditor Agreement and in any event, it shall not exercise any such power
or authority unless an Event of Default has occurred and is continuing, and (b)
Collateral

 

15



 

--------------------------------------------------------------------------------



Agent shall account for any moneys received by Collateral Agent in respect of
any foreclosure on or disposition of Second Lien Collateral pursuant to the
Power of Attorney in accordance with the terms of the Intercreditor Agreement,
provided that none of Collateral Agent, Trustee or any Holder of a Note shall
have any duty as to any Second Lien Collateral, except as provided under the
UCC, and Collateral Agent, Trustee and the Holders of the Notes shall be
accountable only for amounts that they actually receive as a result of the
exercise of such powers. NONE OF AGENT, TRUSTEE, THE HOLDERS OF THE NOTES OR
THEIR RESPECTIVE AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR
REPRESENTATIVES SHALL BE RESPONSIBLE TO ANY GRANTOR FOR ANY ACT OR FAILURE TO
ACT UNDER ANY POWER OF ATTORNEY OR OTHERWISE, EXCEPT IN RESPECT OF DAMAGES
ATTRIBUTABLE SOLELY TO THEIR OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS
FINALLY DETERMINED BY A COURT OF COMPETENT JURISDICTION, NOR FOR ANY PUNITIVE,
EXEMPLARY, INDIRECT OR CONSEQUENTIAL DAMAGES.

 

7.

Remedies: Rights Upon Default.

(a)       In addition to all other rights and remedies granted to it under this
Security Agreement, the Second Lien Indenture, the other Note Documents and
under any other instrument or agreement securing, evidencing or relating to any
of the Secured Obligations, if any Event of Default shall have occurred and be
continuing, Collateral Agent may, subject to the terms of the Intercreditor
Agreement, exercise all rights and remedies of a secured party under the UCC.
Without limiting the generality of the foregoing, each Grantor expressly agrees
that in any such event Collateral Agent, without demand of performance or other
demand, advertisement or notice of any kind (except the notice specified below
of time and place of public or private sale) to or upon such Grantor or any
other Person (all and each of which demands, advertisements and notices are
hereby expressly waived to the maximum extent permitted by the UCC and other
applicable law), may forthwith enter upon the premises of such Grantor where any
Second Lien Collateral is located through self-help, without judicial process,
without first obtaining a final judgment or giving such Grantor or any other
Person notice and opportunity for a hearing on Collateral Agent’s claim or
action and may collect, receive, assemble, process, appropriate and realize upon
the Second Lien Collateral, or any part thereof, and may forthwith sell, lease,
license, assign, give an option or options to purchase, or sell or otherwise
dispose of and deliver said Second Lien Collateral (or contract to do so), or
any part thereof, in one or more parcels at a public or private sale or sales,
at any exchange at such prices as it may deem acceptable, for cash or on credit
or for future delivery without assumption of any credit risk. Collateral Agent,
Trustee or any Holder of a Note shall have the right upon any such public sale
or sales and, to the extent permitted by law and the terms of the Intercreditor
Agreement, upon any such private sale or sales, to purchase for the benefit of
itself, the Trustee and the Holders of the Notes, the whole or any part of said
Second Lien Collateral so sold, free of any right or equity of redemption, which
equity of redemption each Grantor hereby releases. Such sales may be adjourned
and continued from time to time with or without notice. Collateral Agent shall
have the right to conduct such sales on any Grantor’s premises or

 

16



 

--------------------------------------------------------------------------------



elsewhere and shall have the right to use any Grantor’s premises without charge
for such time or times as Collateral Agent deems necessary or advisable.

(b)       If any Event of Default shall have occurred and be continuing, each
Grantor further agrees, subject to the terms of the Intercreditor Agreement, at
Collateral Agent’s request, to assemble the Second Lien Collateral and make it
available to Collateral Agent at a place or places designated by Collateral
Agent which are reasonably convenient to Collateral Agent and such Grantor,
whether at such Grantor’s premises or elsewhere. Until Collateral Agent is able
to effect a sale, lease, or other disposition of Second Lien Collateral,
Collateral Agent shall have the right to hold or use Second Lien Collateral, or
any part thereof, to the extent that it deems appropriate for the purpose of
preserving Second Lien Collateral or its value or for any other purpose deemed
appropriate by Collateral Agent. Collateral Agent shall have no obligation to
any Grantor to maintain or preserve the rights of such Grantor as against third
parties with respect to Second Lien Collateral while Second Lien Collateral is
in the possession of Collateral Agent. Collateral Agent may, if it so elects,
seek the appointment of a receiver or keeper to take possession of Second Lien
Collateral and to enforce any of Collateral Agent’s remedies (for the benefit of
itself, Trustee and the Holders of the Notes), with respect to such appointment
without prior notice or hearing as to such appointment. Collateral Agent shall
apply the net proceeds of any such collection, recovery, receipt, appropriation,
realization or sale to the Secured Obligations as provided in the Intercreditor
Agreement, and only after so paying over such net proceeds, and after the
payment by Collateral Agent of any other amount required by any provision of
law, need Collateral Agent account for the surplus, if any, to any Grantor. To
the maximum extent permitted by applicable law, each Grantor waives all claims,
damages, and demands against Collateral Agent, Trustee or any Holder of a Note
arising out of the repossession, retention or sale of the Second Lien Collateral
except such as arise solely out of the gross negligence or willful misconduct of
such Collateral Agent, Trustee or such Holder of a Note as finally determined by
a court of competent jurisdiction. Each Grantor agrees that ten (10) days prior
notice by Collateral Agent of the time and place of any public sale or of the
time after which a private sale may take place is reasonable notification of
such matters. Grantors shall remain liable for any deficiency if the proceeds of
any sale or disposition of the Second Lien Collateral are insufficient to pay
all Obligations, including any attorneys’ fees and other expenses incurred by
Collateral Agent, Trustee or any Holder of a Note to collect such deficiency.

(c)       Except as otherwise specifically provided herein, each Grantor hereby
waives presentment, demand, protest or any notice (to the maximum extent
permitted by the UCC and other applicable law) of any kind in connection with
this Security Agreement or any Second Lien Collateral.

(d)       To the extent that applicable law imposes duties on the Collateral
Agent to exercise remedies in a commercially reasonable manner, each Grantor
acknowledges and agrees that it is not commercially unreasonable for the
Collateral Agent (i) to fail to incur expenses reasonably deemed significant by
the Collateral Agent to prepare Second Lien Collateral for disposition or
otherwise to complete raw material or work in process into finished goods or
other finished products for disposition, (ii) to

 

17



 

--------------------------------------------------------------------------------



fail to obtain third party consents for access to Second Lien Collateral to be
disposed of, or to obtain or, if not required by other law, to fail to obtain
governmental or third party consents for the collection or disposition of Second
Lien Collateral to be collected or disposed of, (iii) to fail to exercise
collection remedies against Account Debtors or other Persons obligated on Second
Lien Collateral or to remove Liens on or any adverse claims against Second Lien
Collateral, (iv) to exercise collection remedies against Account Debtors and
other Persons obligated on Second Lien Collateral directly or through the use of
collection agencies and other collection specialists, (v) to advertise
dispositions of Second Lien Collateral through publications or media of general
circulation, whether or not the Second Lien Collateral is of a specialized
nature, (vi) to contact other Persons, whether or not in the same business as
the Grantor, for expressions of interest in acquiring all or any portion of such
Second Lien Collateral, (vii) to hire one or more professional auctioneers to
assist in the disposition of Second Lien Collateral, whether or not the Second
Lien Collateral is of a specialized nature, (viii) to dispose of Second Lien
Collateral by utilizing internet sites that provide for the auction of assets of
the types included in the Second Lien Collateral or that have the reasonable
capacity of doing so, or that match buyers and sellers of assets, (ix) to
dispose of assets in wholesale rather than retail markets, (x) to disclaim
disposition warranties, such as title, possession or quiet enjoyment, (xi) to
purchase insurance or credit enhancements to insure the Collateral Agent against
risks of loss, collection or disposition of Second Lien Collateral or to provide
to the Collateral Agent a guaranteed return from the collection or disposition
of Second Lien Collateral, or (xii) to the extent deemed appropriate by the
Collateral Agent, to obtain the services of other brokers, investment bankers,
consultants and other professionals to assist the Collateral Agent in the
collection or disposition of any of the Second Lien Collateral. Each Grantor
acknowledges that the purpose of this Section 7(d), is to provide non-exhaustive
indications of what actions or omissions by the Collateral Agent would not be
commercially unreasonable in the Collateral Agent’s exercise of remedies against
the Second Lien Collateral and that other actions or omissions by the Collateral
Agent shall not be deemed commercially unreasonable solely on account of not
being indicated in this Section 7(d). Without limitation upon the foregoing,
nothing contained in this Section 7(d) shall be construed to grant any rights to
any Grantor or to impose any duties on Collateral Agent that would not have been
granted or imposed by this Security Agreement or by applicable law in the
absence of this Section 7(d).

(e)       Neither the Collateral Agent, Trustee nor the Holders of the Notes
shall be required to make any demand upon, or pursue or exhaust any of their
rights or remedies against, any Grantor, any other obligor, guarantor, pledgor
or any other Person with respect to the payment of the Secured Obligations or to
pursue or exhaust any of their rights or remedies with respect to any Second
Lien Collateral therefor or any direct or indirect guarantee thereof. Neither
the Collateral Agent, Trustee nor the Holders of the Notes shall be required to
marshal the Second Lien Collateral or any guarantee of the Secured Obligations
or to resort to the Second Lien Collateral or any such guarantee in any
particular order, and all of its and their rights hereunder or under any other
Note Document shall be cumulative. To the extent it may lawfully do so, each
Grantor absolutely and irrevocably waives and relinquishes the benefit and
advantage of, and covenants not to assert against the Collateral Agent, Trustee
or any Holder of a Note, any

 

18



 

--------------------------------------------------------------------------------



valuation, stay, appraisement, extension, redemption or similar laws and any and
all rights or defenses it may have as a surety now or hereafter existing which,
but for this provision, might be applicable to the sale of any Second Lien
Collateral made under the judgment, order or decree of any court, or privately
under the power of sale conferred by this Security Agreement, or otherwise.

8.         GRANT OF LICENSE TO USE INTELLECTUAL PROPERTY COLLATERAL. Subject to
the terms of the Intercreditor Agreement, for the purpose of enabling Collateral
Agent to exercise rights and remedies under Section 7 hereof (including, without
limiting the terms of Section 7 hereof, in order to take possession of, hold,
preserve, process, assemble, prepare for sale, market for sale, sell or
otherwise dispose of Second Lien Collateral) at such time as Collateral Agent
shall be lawfully entitled to exercise such rights and remedies, each Grantor
hereby grants to Collateral Agent, for the benefit of itself, Trustee and
Holders of the Notes, an irrevocable, nonexclusive license (exercisable without
payment of royalty or other compensation to such Grantor) to use, license or
sublicense any Intellectual Property now owned or hereafter acquired by such
Grantor, and wherever the same may be located, and including in such license
access to all media in which any of the licensed items may be recorded or stored
and to all computer software and programs used for the compilation or printout
thereof.

9.         LIMITATION ON COLLATERAL AGENT'S, TRUSTEE'S AND HOLDERS' DUTY IN
RESPECT OF SECOND LIEN COLLATERAL. Collateral Agent, Trustee and each Holder of
a Note shall use reasonable care with respect to the Second Lien Collateral in
its possession or under its control. Neither Collateral Agent, Trustee nor any
Holder of a Note shall have any other duty as to any Second Lien Collateral in
its possession or control or in the possession or control of any agent or
nominee of Collateral Agent, Trustee or such Holder of a Note or any income
thereon or as to the preservation of rights against prior parties or any other
rights pertaining thereto.

10.       REINSTATEMENT. This Security Agreement shall remain in full force and
effect and continue to be effective should any petition be filed by or against
any Grantor for liquidation or reorganization, should any Grantor become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of any
Grantor’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Secured Obligations,
or any part thereof, is, pursuant to applicable law, rescinded or reduced in
amount, or must otherwise be restored or returned by any obligee of the Secured
Obligations, whether as a “voidable preference,” “fraudulent conveyance,” or
otherwise, all as though such payment or performance had not been made. In the
event that any payment, or any part thereof, is rescinded, reduced, restored or
returned, the Secured Obligations shall be reinstated and deemed reduced only by
such amount paid and not so rescinded, reduced, restored or returned.

 

19



 

--------------------------------------------------------------------------------



11.       NOTICES. Except as otherwise provided herein, whenever it is provided
herein that any notice, demand, request, consent, approval, declaration or other
communication shall or may be given to or served upon any of the parties by any
other party, or whenever any of the parties desires to give and serve upon any
other party any communication with respect to this Security Agreement, each such
notice, demand, request, consent, approval, declaration or other communication
shall be in writing and shall be given in the manner, and deemed received, as
provided for in the Second Lien Indenture.

12.       SEVERABILITY. Whenever possible, each provision of this Security
Agreement shall be interpreted in a manner as to be effective and valid under
applicable law, but if any provision of this Security Agreement shall be
prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity without invalidating
the remainder of such provision or the remaining provisions of this Security
Agreement. This Security Agreement is to be read, construed and applied together
with the Second Lien Indenture, the other Note Documents, including the
Intercreditor Agreement which, taken together, set forth the complete
understanding and agreement of Collateral Agent, Trustee, the Holders of the
Notes and Grantors with respect to the matters referred to herein and therein.

13.       NO WAIVER; CUMULATIVE REMEDIES. Neither the Collateral Agent, the
Trustee nor any Holder of a Note shall by any act, delay, omission or otherwise
be deemed to have waived any of its rights or remedies hereunder, and no waiver
shall be valid unless in writing, signed by Collateral Agent and then only to
the extent therein set forth. A waiver by Collateral Agent of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which Collateral Agent would otherwise have had on any future
occasion. No failure to exercise nor any delay in exercising on the part of
Collateral Agent, Trustee or any Holder of a Note, any right, power or privilege
hereunder, shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power or privilege hereunder preclude any other or future
exercise thereof or the exercise of any other right, power or privilege. The
rights and remedies hereunder provided are cumulative and may be exercised
singly or concurrently, and are not exclusive of any rights and remedies
provided by law. None of the terms or provisions of this Security Agreement may
be waived, altered, modified or amended except by an instrument in writing, duly
executed by Collateral Agent and Grantors.

14.       LIMITATION BY LAW. All rights, remedies and powers provided in this
Security Agreement may be exercised only to the extent that the exercise thereof
does not violate any applicable provision of law, and all the provisions of this
Security Agreement are intended to be subject to all applicable mandatory
provisions of law that may be controlling and to be limited to the extent
necessary so that they shall not render this Security Agreement invalid,
unenforceable, in whole or in part, or not entitled to be recorded, registered
or filed under the provisions of any applicable law.

 

20



 

--------------------------------------------------------------------------------



15.       TERMINATION OF THIS SECOND LIEN SECURITY AGREEMENT. Subject to Section
10 hereof, this Security Agreement shall terminate upon the Termination Date.

16.       SUCCESSORS AND ASSIGNS. This Security Agreement and all obligations of
Grantors hereunder shall be binding upon the successors and assigns of each
Grantor (including any debtor-in-possession on behalf of such Grantor) and
shall, together with the rights and remedies of Collateral Agent, for the
benefit of itself, the Trustee and Holders of the Notes, hereunder, inure to the
benefit of Collateral Agent, Trustee and Holders of the Notes, all future
holders of any instrument evidencing any of the Secured Obligations and their
respective successors and assigns. No sales of participations, other sales,
assignments, transfers or other dispositions of any agreement governing or
instrument evidencing the Secured Obligations or any portion thereof or interest
therein shall in any manner impair the Lien granted to Collateral Agent, for the
benefit of itself, the Trustee and Holders of the Notes, hereunder. No Grantor
may assign, sell, hypothecate or otherwise transfer any interest in or
obligation under this Security Agreement. Any corporation or association into
which Collateral Agent may be merged or converted or with which it may be
consolidated, or any corporation or association resulting from any merger,
conversion or consolidation to which Collateral Agent shall be a party, or any
corporation or association to which all or substantially all of the corporate
trust business of Collateral Agent may be sold or otherwise transferred, shall
be the successor collateral agent hereunder without any further act.

17.       COUNTERPARTS. This Security Agreement may be authenticated in any
number of separate counterparts, each of which shall collectively and separately
constitute one and the same agreement. This Security Agreement may be
authenticated by manual signature, facsimile or, if approved in writing by
Collateral Agent, electronic means, all of which shall be equally valid.

18.       GOVERNING LAW. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY OF THE
NOTE DOCUMENTS, IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY
AND PERFORMANCE, THIS SECURITY AGREEMENT AND THE SECURED OBLIGATIONS ARISING
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND
PERFORMED IN THAT STATE, AND ANY APPLICABLE LAWS OF THE UNITED STATES OF
AMERICA. EACH GRANTOR HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL
COURTS LOCATED IN NEW YORK COUNTY, CITY OF NEW YORK, NEW YORK, SHALL HAVE
EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN
GRANTORS, SECOND LIEN AGENT, TRUSTEE AND HOLDERS OF THE NOTES PERTAINING TO THIS
SECURITY AGREEMENT OR ANY OF THE OTHER NOTE DOCUMENTS OR TO ANY MATTER ARISING
OUT OF OR RELATING TO THIS SECURITY AGREEMENT OR ANY OF THE OTHER NOTE
DOCUMENTS, PROVIDED, THAT SECOND LIEN AGENT, TRUSTEE, THE HOLDERS OF THE NOTES
AND GRANTORS ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD
BY A COURT LOCATED OUTSIDE OF NEW YORK COUNTY, AND, PROVIDED, FURTHER, NOTHING
IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO

 

21



 

--------------------------------------------------------------------------------



PRECLUDE SECOND LIEN AGENT FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN
ANY OTHER JURISDICTION TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR
THE SECURED OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR
OF SECOND LIEN AGENT. EACH GRANTOR EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO
SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND EACH
GRANTOR HEREBY WAIVES ANY OBJECTION WHICH IT MAY HAVE BASED UPON LACK OF
PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS AND HEREBY
CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED
APPROPRIATE BY SUCH COURT. EACH GRANTOR HEREBY WAIVES PERSONAL SERVICE OF THE
SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND
AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINTS AND OTHER PROCESS MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL ADDRESSED TO SUCH GRANTOR AT THE ADDRESS SET FORTH
ON THE SIGNATURE PAGES TO THE SECOND LIEN INDENTURE AND THAT SERVICE SO MADE
SHALL BE DEEMED COMPLETED UPON THE EARLIER OF ACTUAL RECEIPT THEREOF OR FOUR (4)
DAYS AFTER DEPOSIT IN THE U.S. MAILS, PROPER POSTAGE PREPAID.

19.       WAIVER OF JURY TRIAL. BECAUSE DISPUTES ARISING IN CONNECTION WITH
COMPLEX FINANCIAL TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN
EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL
LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT DISPUTES
ARISING HEREUNDER OR RELATING HERETO BE RESOLVED BY A JUDGE APPLYING SUCH
APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF
THE JUDICIAL SYSTEM AND OF ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, SUIT OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE,
WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE, AMONG SECOND LIEN AGENT,
TRUSTEE, THE HOLDERS OF THE NOTES, AND GRANTORS ARISING OUT OF, CONNECTED WITH,
RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED IN CONNECTION WITH,
THIS SECURITY AGREEMENT OR ANY OF THE OTHER NOTE DOCUMENTS OR THE TRANSACTIONS
RELATED HERETO OR THERETO.

20.       SECTION TITLES. The Section titles contained in this Security
Agreement are and shall be without substantive meaning or content of any kind
whatsoever and are not a part of the agreement between the parties hereto.

 

22



 

--------------------------------------------------------------------------------



21.       NO STRICT CONSTRUCTION. The parties hereto have participated jointly
in the negotiation and drafting of this Security Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Security
Agreement shall be construed as if drafted jointly by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Security Agreement.

22.       ADVICE OF COUNSEL. Each of the parties represents to each other party
hereto that it has discussed this Security Agreement and, specifically, the
provisions of Section 18 and Section 19 hereof, with its counsel.

23.       BENEFIT OF HOLDERS. All Liens granted or contemplated hereby shall be
for the benefit of Collateral Agent and Trustee, each individually, and Holders
of the Notes, and all proceeds or payments realized from Second Lien Collateral
in accordance herewith shall be applied to the Secured Obligations (x) until the
Payment in Full of all Obligations (as such terms are defined in the
Intercreditor Agreement), in accordance with the terms of the Intercreditor
Agreement, and (y) thereafter, in accordance with the terms of the Second Lien
Indenture.

24.       COLLATERAL AGENT. In the performance of its obligations hereunder,
Collateral Agent shall be entitled to all of the rights, benefits, protections
and immunities afforded to it as Trustee and Collateral Agent pursuant to the
Second Lien Indenture.

 

 

 

 

 

 

 

 

 

23



 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the parties hereto has caused this Second Lien
Security Agreement to be executed and delivered by its duly authorized officer
as of the date first set forth above.

FINLAY FINE JEWELRY

CORPORATION

 

FINLAY JEWELRY, INC.

 

FINLAY MERCHANDISING & BUYING

LLC

 

eFINLAY, INC.

 

CARLYLE & CO. JEWELERS LLC

 

PARK PROMENADE, LLC

 

L. CONGRESS, INC

 

FINLAY ENTERPRISES, INC

 



By:

     /s/  Bruce E. Zurlick

Name:

Bruce E. Zurlick

Title:

Senior Vice President, Treasurer and Chief Financial Officer


 
 
 
 
 

 

 

[Signature Page to Second Lien Security Agreement]

 

--------------------------------------------------------------------------------

 

 

 

HSBC Bank USA, National Association,

as Collateral Agent



By:

  /s/  JOANNE E. ILSE

Name:

JOANNE E. ILSE

Title:

VICE PRESIDENT



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Second Lien Security Agreement]

 

--------------------------------------------------------------------------------



ANNEX A

TO

SECOND LIEN SECURITY AGREEMENT

DEFINITIONS

“Acknowledgment of Consignment Terms” means an acknowledgment letter
substantially in the form of Exhibit B hereto.

“Code” has the meaning assigned in the Second Lien Indenture.

“Contracts” means all contracts, now owned or hereafter acquired by any Grantor,
in any event, including all undertakings, or agreements (other than rights
evidenced by Chattel Paper, Documents or Instruments) in or under which any
Grantor may now or hereafter have any right, title or interest, including any
agreement relating to the terms of payment or the terms of performance of any
Account.

“Control Letter” means a letter agreement between the Controlling Agent and (i)
the issuer of uncertificated securities with respect to uncertificated
securities in the name of any Grantor, (ii) a securities intermediary with
respect to securities, whether certificated or uncertificated, securities
entitlements and other financial assets held in a securities account in the name
of any Grantor, (iii) a futures commission merchant or clearing house, as
applicable, with respect to commodity accounts and commodity contracts held by
any Grantor, whereby, among other things, the issuer, securities intermediary or
futures commission merchant limits any security interest in the applicable
financial assets in a manner reasonably satisfactory to the Controlling Agent,
acknowledges the Lien of Collateral Agent, on behalf of itself, Trustee and each
Holder of a Note, on such Financial Assets, and agrees to follow the
instructions or entitlement orders of the Controlling Agent without further
consent by the affected Grantor.

“Controlled Foreign Corporation” means “controlled foreign corporation” as
defined in Section 957 of the Code.

“Controlling Agent” has the meaning assigned in the Second Lien Indenture.

“Copyright License” means any and all rights now owned or hereafter acquired by
any Grantor under any written agreement granting any right to use any Copyright
or Copyright registration.

“Copyright Security Agreements” means the Copyright Security Agreements made in
favor of Collateral Agent, on behalf of itself, Trustee and each Holder of a
Note, by each applicable Grantor.

 

Annex A-1

 

--------------------------------------------------------------------------------



“Copyrights” means all of the following now owned or hereafter adopted or
acquired by any Grantor: (a) all copyrights and General Intangibles of like
nature (whether registered or unregistered), all registrations and recordings
thereof, and all applications in connection therewith, including all
registrations, recordings and applications in the United States Copyright Office
or in any similar office or agency of the United States, any state or territory
thereof, or any other country or any political subdivision thereof, and (b) all
reissues, extensions or renewals thereof.

“Deposit Account Control Agreement” means an agreement, in form and substance
reasonably acceptable to the Controlling Agent, executed by Finlay or applicable
Guarantor, the Collateral Agent (or its agent, bailee or designee, including the
First Lien Agent pursuant to and in accordance with the First Lien Collateral
Documents and the Intercreditor Agreement) and the relevant financial
institution, necessary to enable the Collateral Agent (or its agent, bailee or
designee, including the First Lien Agent pursuant to and in accordance with the
First Lien Collateral Documents and the Intercreditor Agreement) to obtain
“control” (as defined in the UCC) with respect to any Deposit Account (as
defined in the UCC) described therein.

“First Lien Collateral Documents” shall mean (i) the Amended and Restated
Security Agreement dated as of November 9, 2007, by and among the Grantors from
time to time party thereto and the First Lien Agent, as may be amended,
restated, supplemented or otherwise modified from time to time in accordance
with the terms of the Intercreditor Agreement, and (ii) any other “Collateral
Documents” as defined in the First Lien Credit Agreement.

“First Lien Termination Date” has the meaning assigned in the Intercreditor
Agreement.

“Intellectual Property” means any and all Licenses, Patents, Copyrights,
Trademarks, and the goodwill associated with such Trademarks.

“License” means any Copyright License, Patent License, Trademark License or
other license of rights or interests now held or hereafter acquired by any
Grantor.

“Note Documents” means any of the Second Lien Indenture, the Notes, the Security
Agreement, the Pledge Agreement, the other Collateral Documents, and all other
certificates, documents, instruments or agreements executed and delivered by
Finlay, any Guarantor or their respective Affiliates for the benefit of the
Trustee, the Collateral Agent or any Holder of a Note in connection with the
Second Lien Indenture.

“Patent License” means rights under any written agreement now owned or hereafter
acquired by any Grantor granting any right with respect to any invention on
which a Patent is in existence.

“Patent Security Agreements” means the Patent Security Agreements made in favor
of Collateral Agent, on behalf of itself, Trustee and each Holder of a Note, by
each applicable Grantor.

 

Annex A-2



 

--------------------------------------------------------------------------------



“Patents” means all of the following in which any Grantor now holds or hereafter
acquires any interest: (a) all letters patent of the United States or of any
other country, all registrations and recordings thereof, and all applications
for letters patent of the United States or of any other country, including
registrations, recordings and applications in the United States Patent and
Trademark Office or in any similar office or agency of the United States, any
State, or any other country, and (b) all reissues, continuations,
continuations-in-part or extensions thereof.

“Termination Date” means the date on which (a) the Notes have been indefeasibly
repaid in full and (b) all other Obligations under the Second Lien Indenture and
the other Note Documents have been completely discharged (other than contingent
obligations not then due and payable).

“Trademark License” means rights under any written agreement now owned or
hereafter acquired by any Grantor granting any right to use any Trademark.

“Trademark Security Agreements” means the Trademark Security Agreements made in
favor of Collateral Agent, dated as of the date hereof, on behalf of itself,
each Holder of the Notes, by each applicable Grantor.

“Trademarks” means all of the following now owned or hereafter existing or
adopted or acquired by any Grantor: (a) all trademarks, trade names, corporate
names, business names, trade styles, service marks, logos, other source or
business identifiers, prints and labels on which any of the foregoing have
appeared or appear, designs and general intangibles of like nature (whether
registered or unregistered), all registrations and recordings thereof, and all
applications in connection therewith, including registrations, recordings and
applications in the United States Patent and Trademark Office or in any similar
office or agency of the United States, any state or territory thereof, or any
other country or any political subdivision thereof; (b) all reissues, extensions
or renewals thereof; and (c) all goodwill associated with or symbolized by any
of the foregoing.

“UCC” means the Uniform Commercial Code as the same may, from time to time, be
enacted and in effect in the State of New York; provided, that to the extent
that the UCC is used to define any term herein or in any Note Document and such
term is defined differently in different Articles or Divisions of the UCC, the
definition of such term contained in Article or Division 9 shall govern;
provided, further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection or priority of, or remedies with
respect to, Collateral Agent’s, Trustee’s or any Holder of a Note’s Lien on any
Second Lien Collateral (as defined in Section 2(a) of the Security Agreement) is
governed by the UCC as enacted and in effect in a jurisdiction other than the
State of New York, the term “UCC” shall mean the Uniform Commercial Code as
enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority or remedies
and for purposes of definitions related to such provisions.

“UCC jurisdiction” means any jurisdiction that has adopted all or substantially
all of Article 9 as contained in the 2000 Official Text of the UCC, as
recommended by the National

 

Annex A-3



 

--------------------------------------------------------------------------------



Conference of Commissioners on Uniform State Laws and the American Law
Institute, together with any subsequent amendments or modifications to the
Official Text.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Annex A-4



 

--------------------------------------------------------------------------------



EXHIBIT A

FORM OF SECOND LIEN POWER OF ATTORNEY

This Power of Attorney is executed and delivered by each of Finlay Fine Jewelry
Corporation, a Delaware corporation (“Finlay”), Finlay Jewelry, Inc., a Delaware
corporation (“Finlay Jewelry”), Finlay Merchandising & Buying LLC, a Delaware
limited liability company (“Finlay Merchandising”), eFinlay, Inc., a Delaware
corporation (“eFinlay”), Carlyle & Co. Jewelers LLC, a Delaware limited
liability company (“Carlyle”), Park Promenade, LLC, a Florida limited liability
company (“Park Promenade”), L. Congress, Inc., a Florida corporation
(“Congress”) and Finlay Enterprises, Inc., a Delaware corporation (“Finlay
Enterprises”), (Finlay, Finlay Jewelry, Finlay Merchandising, eFinlay, Carlyle,
Park Promenade, Congress and Finlay Enterprises are each referred to herein
individually as a “Grantor”) to HSBC Bank USA, National Association (hereinafter
referred to as “Collateral Agent”), as Collateral Agent for the benefit of
itself, the Trustee and Holders of the Notes, under a Second Lien Indenture and
a Security Agreement, both dated as of November 26, 2008, and other related
documents (the “Note Documents”). No person to whom this Power of Attorney is
presented, as authority for Attorney to take any action or actions contemplated
hereby, shall be required to inquire into or seek confirmation from Grantor as
to the authority of Attorney to take any action described below, or as to the
existence of or fulfillment of any condition to this Power of Attorney, which is
intended to grant to Attorney unconditionally the authority to take and perform
the actions contemplated herein, and Grantor irrevocable waives any right to
commence any suit or action, in law or equity, against any person or entity
which acts in reliance upon or acknowledges the authority granted under this
Power of Attorney. The power of attorney granted hereby is coupled with an
interest, and may not be revoked or canceled by Grantor without Attorney’s
written consent.

Grantor hereby irrevocably constitutes and appoints Attorney (and all officers,
employees or agents designated by Attorney), with full power of substitution, as
Grantor’s true and lawful attorney-in-fact with full irrevocable power and
authority in the place and stead of Grantor and in the name of Grantor or in its
own name, from time to time in Attorney’s discretion, to take any and all
appropriate action and to execute and deliver any and all documents and
instruments which may be necessary or desirable to accomplish the purposes of
the Note Documents and, without limiting the generality of the foregoing,
Grantor hereby grants to Attorney the power and right, on behalf of Grantor,
without notice to or assent by Grantor, and at any time, to do the following:
(a) change the mailing address of Grantor, open a post office box on behalf of
Grantor, open mail for Grantor, and ask, demand, collect, give acquittances and
receipts for, take possession of, endorse any invoices, freight or express
bills, bills of lading, storage or warehouse receipts, drafts against debtors,
assignments, verifications, and notices in connection with any property of
Grantor; (b) effect any repairs to any asset of Grantor, or continue or obtain
any insurance and pay all or any part of the premiums therefor and costs
thereof, and make, settle and adjust all claims under such policies of
insurance, and make all determinations and decisions with respect to such
policies; (c) pay or discharge any taxes, liens, security interests, or other
encumbrances levied or placed on or threatened against Grantor or its

 

Exhibit A-1

 

--------------------------------------------------------------------------------



property; (d) defend any suit, action or proceeding brought against Grantor if
Grantor does not defend such suit, action or proceeding or if Attorney believes
that Grantor is not pursuing such defense in a manner that will maximize the
recovery to Attorney, and settle, compromise or adjust any suit, action, or
proceeding described above and, in connection therewith, give such discharges or
releases as Attorney may deem appropriate; (e) file or prosecute any claim,
litigation, suit or proceeding in any court of competent jurisdiction or before
any arbitrator, or take any other action otherwise deemed appropriate by
Attorney for the purpose of collecting any and all such moneys due to Grantor
whenever payable and to enforce any other right in respect of Grantor’s
property; (f) cause the certified public accountants then engaged by Grantor to
prepare and deliver to Attorney at any time and from time to time, promptly upon
Attorney’s request, the following reports: (1) a reconciliation of all Accounts,
(2) an aging of all Accounts, (3) trial balances, (4) test verifications of such
accounts as Attorney may request, and (5) the results of each physical
verification of Inventory; (g) communicate in its own name with any party to any
Contract with regard to the assignment of the right, title and interest of such
Grantor in and under the Contracts and other matters relating thereto; (h) to
file such financing statements with respect to the Security Agreement, with or
without Grantor’s signature, or to file a photocopy of the Security Agreement in
substitution for a financing statement, as the Collateral Agent may deem
appropriate and to execute in Grantor’s name such financing statements and
amendments thereto and continuation statements which may require the Grantor’s
signature; and (i) execute, in connection with any sale provided for in any Note
Document, any endorsements, assignments or other instruments of conveyance or
transfer with respect to the Second Lien Collateral and to otherwise direct such
sale or resale, all as though Attorney were the absolute owner of the property
of Grantor for all purposes, and to do, at Attorney’s option and Grantor’s
expense, at any time or from time to time, all acts and other things that
Attorney reasonably deems necessary to perfect, preserve, or realize upon
Grantor’s property or assets and Attorney’s Liens thereon, all as fully and
effectively as Grantor might do. Grantor hereby ratifies, to the extent
permitted by law, all that said Attorney shall lawfully do or cause to be done
by virtue hereof.

 

 

 

 

 

 

 

 

 

 

 

Exhibit A-2



 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Power of Attorney is executed by the undersigned as
authorized signatory of each Grantor pursuant to the authority of its board of
directors (or similar body) this ____ day of November, 2008.

FINLAY FINE JEWELRY CORPORATION

FINLAY JEWELRY, INC.

FINLAY MERCHANDISING & BUYING LLC

eFINLAY, INC.

CARLYLE & CO. JEWELERS LLC

PARK PROMENADE, LLC

L. CONGRESS, INC.

FINLAY ENTERPRISES, INC., each as a Grantor

 

By: _________________________________

Name:_______________________________

Title: ___________ of each above-named entity

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit A-3

 

--------------------------------------------------------------------------------



NOTARY PUBLIC CERTIFICATE

On this _____ day of November 2008, [officer’s name] who is personally known to
me appeared before me in his/her capacity as the [title] of each of Finlay Fine
Jewelry Corporation, Finlay Jewelry, Inc., Finlay Merchandising & Buying LLC,
eFinlay, Inc., Carlyle & Co. Jewelers LLC, Park Promenade, LLC, L. Congress,
Inc. and Finlay Enterprises, Inc. (each a “Grantor”) and executed on behalf of
each Grantor the Second Lien Power of Attorney to which this Certificate is
attached in favor of HSBC Bank USA, National Association, as collateral agent
for itself, the Trustee and the Holders of the Notes (as such terms are defined
in the Second Lien Power of Attorney).

______________________________

Notary Public

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit A-4



 

--------------------------------------------------------------------------------



EXHIBIT B

FORM OF ACKNOWLEDGMENT OF CONSIGNMENT TERMS

 

From:

HSBC Bank USA, National Association

 

as Trustee and Collateral Agent

452 Fifth Avenue

New York, New York 10018

 

Attention: Corporate Trust & Loan Agency

To:

Each Consignor (as defined below) of Consignment Inventory to the Company (as
defined below) from time to time        

[date]

 

Ladies and Gentlemen:

We understand that you have entered into consignment agreements or arrangements
(as amended to date) with one or more of Finlay Fine Jewelry Corporation
(“Finlay”), Carlyle & Co. Jewelers LLC (“Carlyle”), L. Congress Inc. (“Congress”
and, together with Finlay, Carlyle, and their subsidiaries, the “Company”)
pursuant to which from time to time you, as consignor (the “Consignor”), deliver
to the Company, as consignee, certain inventory which is held for sale by the
Company (the “Consignment Inventory”).

You will recall that when Finlay entered into the Fourth Amended and Restated
Credit Agreement (the “Credit Agreement”), with General Electric Capital
Corporation, individually and in its capacity as agent (“GECC”) for the lenders
and financial institutions which are parties thereto (collectively, the
“Lenders”), you acknowledged and agreed that:

(a)       irrespective of the time or order of attachment or perfection, the
method of perfection, the making or order of filing of financing statements or
the giving of notice with respect thereto and notwithstanding anything to the
contrary contained in any document including any financing statement filed by
you against the Company or any of its subsidiaries, (i) you irrevocably waived
any right, title or interest (including any security interest or rights as a
consignor) in, to or under any property of any kind of the Company other than
Consignment Inventory, and (ii) that any right, title or interest which you may
have had or acquired in Consignment Inventory of the Company would be limited to
your rights as consignor, and would terminate, with respect to any item of
Consignment Inventory, at such time as such item ceased to be Consignment
Inventory and, in any event, would not extend to any proceeds of any kind of any
Consignment Inventory;

 

Exhibit B-1



 

--------------------------------------------------------------------------------



____________________ - __/__/__

Letter from HSBC Bank USA, National Association, as Trustee and Collateral Agent

Page 2

 

(b)       ownership of an item of Consignment Inventory would be deemed to be
retained by you until such item was sold or title was otherwise transferred (or
deemed to be transferred) to a buyer, the Company or any subsidiary thereof
regardless of whether you have performed any procedures to protect your
ownership status with respect to such item of Consignment Inventory; and

(c)       until the Company had fully paid and performed all of its obligations
to the Lenders under the Credit Agreement or any of the related loan documents,
you would not take any steps to enforce or exercise any rights or remedies with
respect to any inventory (other than Consignment Inventory in which you have an
interest) or specifically against any proceeds of any Consignment Inventory;
provided however, that the foregoing would not prohibit the commencement or
maintenance of an action for collection or damages against the Company or any of
its subsidiaries for any amounts payable under the consignment agreements or
arrangements.

We also understand that you are aware that Finlay, Carlyle and Congress have
entered into (a) an Indenture relating to certain Senior Secured Second Lien
Notes due June 1, 2012 (as amended, amended and restated or otherwise modified
or refinanced or replaced from time to time, the “Second Lien Indenture”), and
(b) an Indenture relating to certain Senior Secured Third Lien Notes due June 1,
2012 (as amended, amended and restated or otherwise modified or refinanced or
replaced from time to time, the “Third Lien Indenture” and together with the
Second Lien Indenture, the “Indentures”) with HSBC Bank USA, National
Association, in our capacity as trustee (the “Trustee”) for the holders
(collectively, the “Holders”) of the second lien notes and the third lien notes
identified in the Indentures (collectively, the “Notes”). In relation to the
Indentures the Company has granted security interests in their assets to the
Trustee, as collateral agent (in such capacity, the “Collateral Agent”) for the
benefit of, among others, itself and the Holders (collectively, the “Secured
Parties”) which are substantially the same (other than as to ranking) as the
security interests granted to GECC under the Credit Agreement.

This Letter is to confirm to you that, in our capacity as Trustee and Collateral
Agent under the Indentures and in reliance upon the acknowledgments and
agreements made by you to GECC as described in paragraphs (a), (b) and (c)
above, we acknowledge to you, on behalf of the Secured Parties, that to the
extent, and only to the extent, that you agree that you will not take any steps
to enforce or exercise any rights or remedies with respect to any inventory
(other than Consignment Inventory in which you have an interest) until the
Company has fully paid and performed all of its obligations to the Trustee,
Collateral Agent and the Lenders under the Indentures or any of the related
notes documents:

(1)       the Consignment Inventory is expressly excluded from the security
interest granted to us, as Collateral Agent, pursuant to the Indentures until
such time as such inventory ceases to be Consignment Inventory;

 

Exhibit B-2



 

--------------------------------------------------------------------------------



____________________ - __/__/__

Letter from HSBC Bank USA, National Association, as Trustee and Collateral Agent

Page 3

 

(2)       you, as Consignor, have a superior interest, right and lien position
to the Secured Parties in any item of Consignment Inventory prior to the time
that such item ceases to be Consignment Inventory, irrespective of the time or
order of attachment or perfection, the method of perfection, the making or order
of filing of financing statements or the giving of notice, in each case with
respect to the Secured Parties’ and your interests as Consignor;

(3)       the Secured Parties waive, surrender and relinquish any rights,
interest and lien, under applicable law or otherwise, that is superior to your
rights, interests and liens, as Consignor, in any item of Consignment Inventory
prior to the time that such item ceases to be Consignment Inventory; and

(4)       prior to the time that any item ceases to be Consignment Inventory:
(i) the Consignment Inventory is owned by you, as Consignor; (ii) the
Consignment Inventory has not been relied upon as collateral in providing any
funds or otherwise to Consignee; (iii) you, as Consignor are free to act
regarding the Consignment Inventory and any agreement(s) you may have with
Consignee from time to time as you see fit; and (iv) you, as Consignor, are
relying on the Secured Parties’ agreement to such terms in continuing to provide
Consignment Inventory to Consignee.

Your obligations shall not be affected by any modification to the Indentures,
any of the related note documents or any obligations or indebtedness created or
arising thereunder, and this Letter is based on the understanding that neither
the Collateral Agent nor any other Secured Party shall claim any lien on or
security interest in any Consignment Inventory as defined herein until such item
ceases to be Consignment Inventory.

HSBC BANK USA, NATIONAL ASSOCIATION

as Trustee and Collateral Agent

 

By: _______________________________

 

Name:

 

Title:

 

cc:

Finlay Fine Jewelry Corporation

 

529 Fifth Avenue, 5th Floor

New York, N.Y. 10017- 4649

Attention: Office of General Counsel

 

 

 

 

 

 

 

Exhibit B-3